Citation Nr: 1428971	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for arthritis, to include in the knees and shoulders.

2. Entitlement to service connection for a bilateral knee condition to include a bilateral leg condition.

3. Entitlement to service connection for a back condition, cervical and thoracolumbar.

4. Entitlement to service connection for a bilateral ankle condition.

5. Entitlement to service connection for a left shoulder condition.

6. Entitlement to service connection for a bilateral hip condition.

(The issue of entitlement to payment or reimbursement for beneficiary travel expenses incurred on June 18, 2012, is the subject of another decision issued today under a separate docket number.)
REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION


The Veteran had active service from January 1953 to January 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the St. Louis, Missouri, RO. A copy of the transcript has been associated with the record.

A review of the Virtual VA paperless claims processing system was reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to service connection for a bilateral knee condition to include a bilateral leg condition, entitlement to service connection for cervical and thoracolumbar spine disorders, entitlement to service connection for a bilateral ankle condition, entitlement to service connection for a left shoulder condition, and entitlement to service connection for a bilateral hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1997 RO rating decision denied the Veteran's claim for entitlement to service connection for arthritis.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2. Evidence associated with the claims file after the denial in September 1997 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for arthritis.


CONCLUSIONS OF LAW

1.  The September 1997 RO rating decision which denied service connection for arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

The petitioner has been advised of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection. The RO has examined the bases for the denial in the prior decision and provided the petitioner notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the April 2014 Travel Board hearing, the undersigned Veterans Law Judge and representative for the Veteran engaged in colloquies with the Veteran as to substantiation of the claims. Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's April 2014 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claims.

New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence. 38 U.S.C.A. § 5108 (West 2002). If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran has been previous denied for claims of arthritis in various joints including the knees and shoulders, starting in August 1957. The Veteran's most recent previously filed claim of entitlement to service connection for arthritis , was denied by a RO rating decision dated September 1997. The basis for the denial was that there was no new evidence that showed that the Veteran's current condition was related to his active duty service. The Veteran did not appeal this decision; therefore, it became final. 38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed a petition to reopen his previously denied claim in April 2010.  The evidence added to the record since the September 1997 denial included various treatment records from the VA and private doctors, an October 2010 VA examination report, and various statements, including testimony at the April 2014 Travel Board hearing, with the Veteran asserting that he has had pain and arthritis in his various joints since his active duty service. The Board finds that this evidence is both new and material.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for arthritis is reopened.


REMAND

The Board has determined that additional medical development is required, to include that with specific focus on evidence of record and towards determining the etiology of the disorders at issue. Accordingly, the case is REMANDED for the following action:




(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain any outstanding VA treatment records that may exist. In particular, obtain any available treatment records from Kansas City, Missouri, VAMC. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).

2. After obtaining the above noted records, schedule the Veteran for a VA orthopedic examination by a physician with appropriate expertise. 

The examiner must fully respond to the inquiry as to: 

GIVEN THE FACTORS AND EVIDENCE NOTED BELOW, ARE THE VETERAN'S POST-SERVICE DIAGNOSES OF DEGENERATIVE JOINT DISEASE OF THE KNEES, CERVICAL SPINE, THORACOLUMBAR SPINE, SHOULDERS, ANKLES AND HIPS CAUSED BY ANY INCIDENT OF ACTIVE SERVICE AND/OR ANY SYMPTOMS ORIGINALLY ASSESSED DURING SERVICE FOR WHICH A DIAGNOSIS OF RHEUMATOID ARTHRITIS WAS CONSIDERED. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to: 

--The service treatment records which indicated that the Veteran reported pain in his legs and knees multiple times in August 1954 and September 1954, for which the diagnosis of rheumatoid arthritis was considered, but later rejected based on an absence of objective x-ray evidence. 

--Complaints of pain in his knees and various other joints for which he began filing service connection claims as early as 1956. 

--The first evidence of record of a diagnosis of psoriatic arthritis dated in December 1987.

--A February 2007 x-ray of the left shoulder which indicated that the Veteran had moderate degenerative joint disease at the acromioclavicular joint.

--The October 2010 VA examination report which diagnosed degenerative joint disease of the knees, status post left total knee replacement with residual, degenerative joint disease of the hips and degenerative joint disease and degenerative disc disease of the lumbar spine with neuroforamenal stenosis.

--The October 2010 VA examiner's explanation for why the Veteran's current diagnosis of degenerative joint disease of the knees is not related to his complaints during active duty service. 

--The Veteran's contentions at his April 2014 Travel Board hearing that his arthritis was related to his work as a pole lineman during active duty service.

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether any of the Veteran's current orthopedic diagnoses are due in whole or in part to his active duty service.  

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.



Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's orthopedic disorders without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


